             Case 1:20-cv-01421-APM Document 16 Filed 08/16/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 PROJECT ON GOVERNMENT
 OVERSIGHT, INC.,

                 Plaintiff,
                                                           Civil Action No. 20-1421 (APM)
                          v.

 U.S. DEPARTMENT OF STATE,

                 Defendant.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s April 19, 2021 Minute Order, Plaintiff the Project on Government

Oversight, Inc. and Defendant the U.S. Department of State (the “Department” or “State”), through

undersigned counsel, hereby provide the Court with the following Joint Status Report.

        1.       This case arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq. Plaintiff’s FOIA request seeks “records that are maintained by an agency or for an agency

by a government contractor in any format, including an electronic format for any approvals issued

by the U.S. Department of State as authorized by 37 USC § 908.” ECF No. 1 ¶ 51; ECF No. 1-11

at 2.

        2.       State conducted initial searches for records potentially responsive to Plaintiff’s

FOIA request and, given the volume of records returned by those initial searches, the parties

conferred to discuss potential strategies to narrow the search results. As a result of those

discussions, the parties mutually agreed that the Department should collect and process records

sufficient to capture the rank, intended occupation, foreign government, and final determination

information for all of the 37 U.S.C. § 908 requests referred to the Department during the last seven

years, in compliance with the Department’s document retention policy. State’s initial round of
            Case 1:20-cv-01421-APM Document 16 Filed 08/16/21 Page 2 of 3




searches based on those narrowed parameters located approximately 500 records potentially

responsive to Plaintiff’s narrowed request.

       3.       On November 17, 2020, the Department made a first production and released in

part six responsive records. On December 15, 2020, the Department made a second production

and released in part five responsive records. On January 15, 2021, the Department made a third

production and released in part sixty-five responsive records.       On February 16, 2021, the

Department made a fourth production and released in part eighteen responsive records. On March

16, 2021, the Department made a fifth production and released in part fifty-six responsive records.

On April 20, 2021, the Department made a sixth production and released in part twenty-one

responsive records. On May 18, 2021, the Department made a seventh production and released in

part eighty-nine responsive records. On June 16, 2021, the Department made an eighth production

and released in part twenty-four responsive records. On July 20, 2021, the Department made a

ninth production and released in part one responsive record.

       4.       On July 16, 2021, Plaintiff requested that the Department unredact the names of

officials ranked O-6 and higher from past productions, and unredact them in future productions.

The Department informed Plaintiff that it will unredact the names of the officials ranked O-7 and

higher, and re-produce the revised versions of the documents concerning these officials no later

than September 21, 2021, the Department's September production date.

       5.       The processing of Plaintiff’s request remains ongoing, and the Department will

continue making productions on the third Tuesday of each month as necessary to satisfy Plaintiff’s

request.




                                                2
             Case 1:20-cv-01421-APM Document 16 Filed 08/16/21 Page 3 of 3




        6.       The parties propose to provide the Court with a further joint status report on or

before October 18, 2021. Should issues arise earlier that necessitate the Court’s intervention, the

parties will file an interim status report at that time.

Dated: August 16, 2021                           Respectfully submitted,
                                                 /s/ Ross A. Nabatoff
                                                 Ross A. Nabatoff
                                                 D.C. Bar # 376665
                                                 Law Office of Ross A. Nabatoff
                                                 655 Fifteenth Street, N.W., Suite 800
                                                 Washington, D.C. 20005
                                                 Telephone: (202)-650-0337
                                                 ross@ranlawfirm.com

                                                 Counsel for Plaintiff

                                                 CHANNING D. PHILLIPS
                                                 D.C. Bar No. 415793
                                                 Acting United States Attorney

                                                 BRIAN P. HUDAK
                                                 Acting Chief, Civil Division

                                           By: /s/ Blake A. Weiner
                                               BLAKE A. WEINER
                                               VA Bar # 94087
                                               Assistant United States Attorney
                                               555 4th Street, N.W., Washington, D.C. 20530
                                               Telephone: (202) 803-1604
                                               blake.weiner@usdoj.gov

                                                 Counsel for Defendant




                                                    3
